Citation Nr: 0510062	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  04-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in March 2002, that denied the veteran's claim 
of entitlement to service connection for hepatitis C.  The 
denial of service connection was duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.

In November 2004, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence of record does not support 
an etiological connection between the veteran's currently 
diagnosed hepatitis C and any disease, disorder, or 
occurrence during the veteran's period of active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence was to be provided by him and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  In this case, the RO provided the 
VCAA notice prior to the initial adjudication.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (2004). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004). Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis C.

The veteran contends that he has hepatitis C as a result of 
active military service, namely, his service in the Republic 
of Vietnam.  The veteran reports that he was exposed to blood 
from wounded soldiers and civilians as well as helped remove 
bodies after battle.  Review of the veteran's service medical 
records does not reveal any evidence of treatment or 
diagnosis of any liver disorder.


Review of the veteran's post service records indicates that 
he engaged in intravenous drug use, according to the 
veteran's report, in approximately 1980.  During this period 
he was also engaged in relationships with women who were also 
using drugs.  The veteran reports that he has had several 
professional tattoos and used homemade tattoo equipment for 
others.  During the videoconference, the veteran denied that 
any other person used his tattooing equipment.  The veteran 
also reported being involved in motorcycle gang activities 
that included car thefts, gun running, and methamphetamine 
production and sales.  The veteran entered drug 
rehabilitation in the mid 1980's; however, after a relapse 
his drug use continued, by his report, until 1989.

The veteran underwent a blood transfusion in 1988 following 
an industrial accident that involved several broken bones and 
internal injuries.  During hospitalization, shortly after 
administration of the blood transfusion, liver function 
testing revealed abnormality.  Non-A, non-B hepatitis was 
diagnosed. 

Treatment records indicate that a diagnosis of hepatitis C 
was confirmed by liver biopsy in December 2000.

The veteran was examined by a VA physician in May 2004.  She 
noted that the veteran was diagnosed with hepatitis C in 
2000.  A liver biopsy in December 2000 showed moderate 
inflammation and bridging fibrosis.  She noted that the 
veteran had high transaminase first noted in 1988 while 
hospitalized following his fall from a roof when he sustained 
multiple injuries, included multiple fractures and blunt 
abdominal trauma.  The veteran underwent abdominal 
exploration, splenectomy, and he received blood transfusions.  
She noted he received 250 cc of packed red blood cells 
intraoperatively, and perhaps other blood transfusions as 
well during the hospitalization.  She noted he was discharged 
from the hospital, but re-admitted five days later with a 
pulmonary embolus.  During that second hospitalization, in 
June 1988, the elevated transaminase was first noted.  A 
gastroenterology consultation was obtained, and the 
consultant noted the patient had received four to five units 
of packed red blood cells after his trauma.  The veteran had 
an evaluation performed, but no diagnosis was made; however, 
a diagnosis of non-A, non-B hepatitis was considered.

The examiner reviewed the record and spoke with him regarding 
risk factors for the hepatitis C.  He noted the veteran used 
intravenous drugs between 1984 and 1988.  He was noted to 
have engaged in high-risk sexual activity, although no 
homosexual activity, during periods when he was not married.  
The veteran had had four tattoos by a professional in a 
tattoo shop while in service and after the service obtained 
more tattoos, some of which were home done with homemade 
equipment.  The veteran had also had body piercing done after 
the military.  The veteran denied any history of blood 
transfusion prior to the 1988 transfusions.  He denied 
sharing of toothbrushes, but admitted to possible sharing of 
razors, although he does not recall. The veteran was also 
incarcerated four times in the 1980s, between 1984 and 1988, 
the longest period being for two weeks.  The veteran reported 
he was exposed to blood while in combat in Vietnam.  He 
reported he had to apply pressure and bandages to a wounded 
soldier without protective equipment. He also reported that 
he was always around blood and he often had open wounds, 
scratches, and cuts. The veteran had never been homeless and 
never received acupuncture.  His wife of nine years had been 
checked and was negative for hepatitis C.  

The examiner noted that after reviewing the veteran's entire 
claims file, interviewing him, and examining him, it was her 
opinion that the veteran's hepatitis C virus was most likely 
contracted as a result of blood transfusions in 1988.  The 
next most likely route of transmission was intravenous drug 
use from 1984 to 1988.  She believed the next most likely 
route of transmission was the non-sterile technique used for 
homemade tattoos after the military.

She noted that the veteran did have multiple risk factors for 
hepatitis C, most of which occurred after service.  She 
thought it was more likely that hepatitis C was contracted 
outside of the service due to multiple risk factors in the 
1980s.  She did qualify her opinion by noting that she could 
not definitively deny risk in the military through exposure 
to wounded soldiers, but believed this represented a less 
likely route of transmission.

The veteran provided testimony at a videoconference hearing 
in November 2004.  He argued against the likelihood of 
hepatitis C infection from the various post service risk 
factors.  He argued that because the testing showing abnormal 
liver function occurred after only two to four weeks after he 
received the blood transfusion in 1988 that this was not the 
cause of the infection because the incubation period is 
generally years.  He reported that he was the only one who 
ever used his homemade tattoo gun.  He also reported sharing 
an IV needle with a girlfriend who, according to his 
testimony, did have hepatitis.

Analysis

The Board accepts that the veteran was exposed to blood 
during combat while serving in Vietnam.  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002).  By itself, 38 U.S.C.A. § 1154(b) does not 
help the veteran, as this provision does not obviate the need 
for competent evidence linking current disability to service.

No medical opinion or other competent medical evidence has 
been presented to establish that any symptoms and findings 
reported in service were manifestations of hepatitis or that 
the hepatitis C first identified over two decades post 
service is more likely than not related to the inservice 
exposure to wounded soldiers or otherwise to service.  

The Board notes that there is no evidence of record that 
indicates the veteran is competent to comment upon the 
incubation period for hepatitis C.  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  


The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal 
Circuit has also recognized the Board' s "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Because the only competent medical evidence of record 
addressing the possible etiological connection between the 
veteran's inservice exposure to blood is the least likely of 
all of the veteran's risk factors, the preponderance of the 
evidence is against the veteran claim for service connection 
for hepatitis C.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004)


ORDER

Service connection for hepatitis C is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


